 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE GARCIA,                                1:19-cv-01258-AWI-GSA-PC
12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS ACTION
13         v.                                    PROCEED ONLY AGAINST DEFENDANT
                                                 DR. RODRIGUEZ FOR INADEQUATE
14   U. BANIGA, M.D., et al.,                    MEDICAL CARE UNDER THE EIGHTH
                                                 AMENDMENT, AND THAT ALL OTHER
15               Defendants.                     CLAIMS AND DEFENDANTS BE
                                                 DISMISSED
16
                                                 OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19

20

21

22

23          Jose Garcia (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with this
24   civil rights action pursuant to 42 U.S.C. § 1983. On September 10, 2019, Plaintiff filed the
25   Complaint commencing this action. (ECF No. 1.) The Complaint names as defendants Plaintiff
26   names as defendants Dr. U. Baniga, Dr. Rodriguez, California Correctional Health Care Services
27   (CCHCS), and Does #1-5 (Medical Provider Policy Makers) (collectively, “Defendants”), and
28   brings claims for inadequate medical care under the Eighth Amendment, for creating or

                                                    1
 1   implementing a flawed policy, for retaliation, and for improperly handling Plaintiff’s prison
 2   appeals.
 3          The court screened the Complaint and found that Plaintiff states a cognizable claim
 4   against defendant Dr. Rodriguez for failure to provide adequate medical care under the Eighth
 5   Amendment, but no other claims against any of the Defendants. (ECF No. 8.) On September 23,
 6   2019, the court issued a screening order requiring Plaintiff to either (1) file an Amended
 7   Complaint, or (2) notify the court that he is willing to proceed only with the medical claim against
 8   defendant Dr. Rodriguez found cognizable by the court. (Id.)
 9          On October 7, 2019, Plaintiff notified the court that he is willing to proceed only with the
10   medical claim found cognizable by the court. (ECF No. 12.)
11          Based on the foregoing, it is HEREBY RECOMMENDED that:
12          1.      This action proceed only on Plaintiff’s claim against defendant Dr. Rodriguez for
13                  failure to provide adequate medical care under the Eighth Amendment;
14          2.      All remaining claims and defendants be dismissed from this action;
15          3.      Plaintiff’s claims against Defendants for creating or implementing a flawed
16                  policy, for retaliation, and for improperly handling Plaintiff’s prison appeals be
17                  dismissed from this action based on Plaintiff's failure to state any claims upon
18                  which relief may be granted;
19          4.      Defendants Dr. U. Baniga, California Correctional Health Care Services
20                  (CCHCS), and Does #1-5 (Medical Provider Policy Makers) be dismissed from
21                  this action based on Plaintiff’s failure to state any claims against them upon which
22                  relief may be granted; and
23          5.      This case be referred back to the Magistrate Judge for further proceedings,
24                  including initiation of service of process.
25          These Findings and Recommendations will be submitted to the United States District
26   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
27   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
28   may file written objections with the Court. The document should be captioned “Objections to

                                                      2
 1   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 2   objections within the specified time may waive the right to appeal the District Court’s order.
 3   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4
     IT IS SO ORDERED.
 5

 6      Dated:    October 10, 2019                            /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
